

117 HR 5398 IH: Defending Students’ Civil Rights Act of 2021
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5398IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Good of Virginia (for himself, Mr. Gosar, Mrs. Miller of Illinois, Mr. Duncan, Mrs. Boebert, Mr. Biggs, Mr. LaMalfa, Mr. Harris, Mrs. Greene of Georgia, Mr. Babin, Mr. Gohmert, Mr. Tiffany, Mr. Weber of Texas, Mr. Posey, Mr. Fallon, Mr. Buck, Mr. Perry, and Mr. Bishop of North Carolina) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Civil Rights Act of 1964 to make using critical race theory or critical race pedagogy in any program or activity receiving Federal financial assistance a violation of such Act, and for other purposes.1.Short titleThis Act may be cited as the Defending Students’ Civil Rights Act of 2021. 2.Rule of construction making critical race theory a violation of the Civil Rights ActTitle VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) is amended by adding at the end the following new section:607.(a)It is a violation of section 601 to use critical race theory or critical race pedagogy in any program or activity receiving Federal financial assistance.(b)In this section:(1)The term critical race pedagogy means—(A)separating students or teachers based on race, color, or national origin; or(B)assigning characteristics or assumptions to individuals based on race, color, or national origin.(2)The term critical race theory means a curriculum that establishes that—(A)one race or sex is inherently superior to another race or sex;(B)the United States is fundamentally racist or sexist;(C)an individual, by virtue of their race or sex, is inherently racist, sexist, or oppressive, whether consciously or unconsciously;(D)an individual should be discriminated against or receive adverse treatment solely or partly because of the race or sex of such individual;(E)members of one race or sex cannot and should not attempt to treat others without respect to race or sex;(F)an individual’s moral character is necessarily determined by the race or sex of such individual;(G)an individual, by virtue of their race or sex, bears responsibility for actions committed in the past by other members of the same race or sex;(H)any individual should feel discomfort, guilt, anguish, or any other form of psychological distress on account of the race or sex of such individual; and(I)meritocracy or traits such as hard work ethic are racist or sexist, or were created by a particular race to oppress another race or individual..